Citation Nr: 1020693	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  05-37 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.   

2.  Entitlement to an increased initial rating in excess of 
50 percent disabling for service-connected post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979, 
during peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from October 2007 and November 2008 rating decisions 
of the Department of Veterans Affairs (VA), Seattle, 
Washington, Regional Office (RO), which granted service 
connection for PTSD and bilateral hearing loss, and assigned 
a 50 percent disability rating and a noncompensable rating to 
each disability, respectively.  The Veteran disagreed with 
his ratings and subsequently perfected an appeal.   

In February 2008, August 2008, and March 2009, the Board 
remanded the PTSD increased rating claim for additional 
development, including a hearing before a member of the Board 
sitting at the RO and a VA examination to assess the current 
severity of the Veteran's service-connected PTSD disability.  
That development was completed and the case was returned to 
the Board for appellate review. 

The Veteran testified before an acting Veterans Law Judge in 
February 2009.  He subsequently testified before a Veterans 
Law Judge in March 2010.  Because the Veteran has testified 
before two Veterans Law Judges, and each must participate in 
this decision, this decision is being rendered by a panel of 
three Veterans Law Judges.  38 U.S.C.A. § 7102, 7107(c) (West 
2002); 38 C.F.R. § 20.707 (2009).

The Board notes that during the pendency of this Remand and 
appeal the Court of Appeals for Veterans Claims held that a 
TDIU claim is part of an increased rating claim when such 
claim is raised by the record.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  Specifically, when evidence of 
unemployability is submitted at the same time that a Veteran 
is appealing the initial rating assigned for a disability, 
the claim for TDIU will be considered part and parcel of the 
claim for benefits for the underlying disability.  Id.  In 
this case, the Board finds that the Veteran has submitted 
evidence regarding unemployability in a March 2010 Board 
Hearing Transcript (in which the Veteran indicates that his 
service-connected PTSD and bilateral hearing loss 
disabilities effect his employment because he is unable to 
understand people speaking to him and has trouble with co-
workers due to his PTSD symptoms), and as such, TDIU is part 
of the claim for benefits currently before the Board.  For 
the purpose of clarity upon remand, this issue has been 
separately captioned on the title page above.    

The issue of entitlement to a TDIU, which is raised as "part 
and parcel" of the claim for an increased rating, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A September 2008 audio examination demonstrates that the 
Veteran has Level IV hearing in the right ear and Level II 
hearing in the left ear.  Further, although the Veteran's 
puretone threshold at frequencies of 1000 Hertz through 4000 
Hertz was noted as 55 decibels or more during an April 2008 
audio examination, demonstrating an exceptional pattern of 
hearing impairment, the Veteran also demonstrated 
inconsistencies during such testing and was noted as over-
exaggerating his hearing difficulties; thus, the Veteran's 
puretone threshold readings of 55 decibels or more at 
frequencies of 1000 Hertz through 4000 Hertz during an April 
2008 audio examination are not credible.   

2.  The Veteran's service-connected PTSD is manifested by 
such symptoms as sleep disturbance, nightmares three times 
per week, intrusive thoughts, depression, discomfort in 
crowds, hypervigilance, suicidal thoughts but no intent, 
avoidance of crowds, irritability, anger issues, and a Global 
Assessment of Functioning (GAF) score ranging from 44 to 50.  
There exists no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect, depressed mood, disturbance of 
motivation, recurrent nightmares, and difficulty in 
establishing and maintaining effective work and social 
relationships.  There is no evidence of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals, impaired speech, near-continuous panic or depression 
affecting the ability to function independently, impaired 
impulse control, spatial disorientation, neglect of personal 
hygiene, difficulty in adapting to stressful circumstances, 
and inability to establish and maintain effective 
relationships.

3.  The competent medical evidence does not show that the 
Veteran's service-connected bilateral hearing loss and PTSD 
are so exceptional or unusual that referral for 
extraschedular consideration by the designated authority is 
required. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100, 
and Tables VI, VIA, VII (2009).

2.  The criteria for an initial disability rating in excess 
of 50 percent for service-connected PTSD are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.126, 4.130 Diagnostic Code 9411 (2009); Fenderson v. West, 
12 Vet. App. 119 (1999).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to the Veteran's increased rating claim, such 
claim arises from his disagreement with the assignment of a 
noncompensable rating for the bilateral hearing loss 
disability and with the assignment of a 50 percent initial 
rating for the PTSD disability following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, no further 
notice is needed under VCAA for the bilateral hearing loss 
and PTSD initial increased rating claims, and therefore 
appellate review may proceed without prejudice.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Quartuccio, 16 Vet. App. 183; see also 38 C.F.R. § 
20.1102.   

Further, the Board acknowledges a decision from the Court 
that provided additional guidance on the content of the 
notice that is required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Board points out that the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) reversed the Court's holding in Vazquez, to the 
extent the Court imposed a requirement that VA notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270, 1281 (Fed.Cir. 2009).  In any event, Vazquez-Flores was 
limited to claims involving increased ratings, and is not 
applicable to claims, such as the one in this matter, 
involving an appeal of the initial rating assigned following 
a grant of service connection.  Moreover, the Court has held 
that in a claim for an increased initial rating after the 
claim for service connection has been substantiated and 
allowed, as is the situation in this case, further notice is 
not required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Relevant to the duty to assist, all identified VA treatment 
records have been obtained and considered.  Additionally, the 
Veteran was provided with compensation and pension (C&P) 
examinations in September 2007, April 2008, April 2009, and 
August 2009 regarding his bilateral hearing loss and PTSD 
disabilities.  Although the Veteran requested another 
examination regarding his bilateral hearing loss disability, 
neither the Veteran nor his representative have argued that 
the examinations are inadequate for rating purposes.  See 
February 2010 "Statement from the Veteran's Accredited 
Representative," VA Form 646.  Further, neither the Veteran 
nor his representative have argued that the examinations 
regarding his PTSD disability are inadequate for rating 
purposes.      

The Board also notes that, in Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  The April 2008 examiner specifically 
addresses the functional effects caused by the Veteran's 
bilateral hearing loss disability.  In this regard, the 
examiner specifically notes the Veteran's complaint that his 
greatest difficulty was "background noise, hearing women and 
children's voices, and understanding general conversations."  
See April 2008 C&P Audio Examination Report.    

The Board notes that the Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application of 
38 C.F.R. § 3.321(b) in considering whether referral for an 
extra-schedular rating is warranted.  Specifically, the Court 
noted that, "unlike the rating schedule for hearing loss, § 
3.321(b) does not rely exclusively on objective test results 
to determine whether a referral for an extra[-]schedular 
rating is warranted.  The Secretary' s policy [requiring VA 
audiologists to describe the effect of a hearing disability 
on a Veteran's occupational functioning and daily activities] 
facilitates such determinations by requiring VA audiologists 
to provide information in anticipation of its possible 
application."  Id.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
increased rating claims for PTSD with major depression 
disorder.
Merits of the Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Further, the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a rating which accurately reflects all 
elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Because the appeal ensues from the Veteran's disagreement 
with the ratings assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  
Id. 

Bilateral Hearing Loss Claim

Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
combined with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  To rate the 
degree of disability for service-connected hearing loss, the 
Rating Schedule has established eleven auditory acuity 
levels, designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  38 C.F.R. § 
4.85(h), Table VI.  In order to establish entitlement to a 
compensable rating for hearing loss, it must be shown that 
certain minimum levels of the combination of the percentage 
of speech discrimination loss and average pure tone decibel 
loss are met.  The assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann, 
supra.

The criteria for rating hearing impairment use controlled 
speech discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  These results are 
then charted on Table VI, Table VIA, in exceptional cases as 
described in 38 C.F.R. § 4.86, and Table VII, as set out in 
the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional 
pattern of hearing loss occurs when the pure tone threshold 
at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  In the instant case, as will be shown below, the 
Veteran has not demonstrated an exceptional pattern of 
hearing loss and therefore, 38 C.F.R. § 4.86 and Table VIA 
are not for application.

In this case, evidence relevant to the severity of the 
Veteran's bilateral hearing loss includes an April 2008 C&P 
Audio Examination Report, which includes a diagnosis of 
moderate to severe mixed hearing loss.  During such 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ




500
1000
2000
3000
4000
Avg.
RIGHT
75
70
75
90
95
82.5
LEFT
70
35
80
85
80
80

The audiologist indicated that the Veteran had 92 percent 
speech discrimination in the right ear and 88 percent speech 
discrimination in the left ear.  These audiometry test 
results equate to Level III hearing in the right ear and 
Level III hearing in the left ear, using Table VI.  
38 C.F.R. § 4.85.  Applying the percentage ratings for 
hearing impairment found in Table VII, Level III hearing in 
the right ear and Level III hearing in the left ear results 
in a noncompensable disability rating.  38 C.F.R. § 4.85.  
However, as noted, an exceptional pattern of hearing loss 
occurs when the pure tone threshold at 1000, 2000, 3000, and 
4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In the 
instant case, although the Veteran's audio testing results 
seem to indicate that the Veteran has an exceptional pattern 
of hearing loss bilaterally (here, pure tone threshold at 
1000, 2000, 3000, and 4000 Hertz is 55 decibels or more), and 
therefore, he should be afforded the higher numeral under 
either Table VI or Table VIA, (see 38 C.F.R. § 4.86), the 
Board cannot rely on the audiometric results noted in the 
April 2008 examination because the Veteran's puretone 
threshold readings of 55 decibels or more at frequencies of 
1000 Hertz through 4000 Hertz during the examination are not 
credible.  In this regard, after noting the Veteran's 
complaints and noise exposure history and completing audio 
testing, the April 2008 examiner indicated that the "test 
results are considered fair," but the Veteran "is over 
exaggerating hearing loss."  The examiner also noted that 
the Veteran was "suspected of malingering/over-exaggerating 
pure tone test results."  See April 2008 C&P Audio 
Examination Report.  Further, in an April 2008 Audio 
Examination Notation from Columbia Basin Hearing and Balance 
Center, the audiologist noted that the Veteran "over 
exaggerated hearing difficulties" at the C&P examination.  
The audiologist also noted that the Veteran "needed every 
question repeated at least one time," "had no difficulty 
hearing and understanding the end of the study (EOS)," and 
"intentionally missed every fourth or fifth word 
presented."  The opinions and observations provided by the 
April 2008 examiner clearly weigh against the credibility of 
the Veteran's audiometric test results showing an exceptional 
pattern of hearing loss bilaterally.       
  
In September 2008, the Veteran underwent another audio 
examination at the Columbia Basin Hearing and Balance Center.  
At such evaluation, pure tone thresholds, in decibels, were 
as follows:




HERTZ




500
1000
2000
3000
4000
Avg.
RIGHT
25
35
50
70
70
60
LEFT
25
35
50
65
65
70
The audiologist indicated that the Veteran had 80 percent 
speech discrimination in the right ear and 100 percent speech 
discrimination in the left ear.  The examiner also indicated 
that the Veteran has "poor reliability after 
reinstruction," and pure tone threshold and speech 
recognition scores are "inconsistent," "suggesting better 
hearing bilaterally."  These audiometry test results equate 
to Level IV hearing in the right ear and Level II hearing in 
the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying 
the percentage ratings for hearing impairment found in Table 
VII, Level IV hearing in the right ear and Level II hearing 
in the left ear results in a 0 percent disability rating.  
38 C.F.R. § 4.85.  The Board notes there is no evidence of an 
exceptional pattern of hearing loss supported by evidence 
that the pure tone threshold at 1000, 2000, 3000, and 4000 
Hertz is 55 decibels or more, or that the pure tone threshold 
is 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz, and therefore, 38 C.F.R. § 4.86 and Table VIA 
are not for application  

The Board finds that the requirement for a compensable rating 
is not met based on the demonstrated levels of hearing 
impairment, emphasizing that the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  There is no medical evidence of record indicating 
that the Veteran experiences a compensable level of hearing 
impairment. 

The Board notes that the Veteran requested a new examination 
regarding his bilateral hearing loss disability.  See 
February 2010 "Statement from the Veteran's Accredited 
Representative," VA Form 646; March 2010 Board Hearing 
Transcript.  The Veteran claims that the April 2008 and 
September 2008 audio examinations are too old to evaluate his 
claim.  When available evidence is too old for an adequate 
evaluation of a veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993); see also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (determining that the Board should 
have ordered a contemporaneous examination of the Veteran 
because a 23-month-old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see also Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal the 
current state of claimant's disability, fulfillment of the 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the last examination).  Although the 
Veteran's most recent audio examination is almost two years 
old, this does not indicate that the September 2008 audio 
examination is necessarily stale in this case.  The Veteran 
has not claimed that his bilateral hearing loss disability 
has worsened nor has he claimed that the audio examinations 
are inadequate for rating purposes.  Further, it is clear 
from the September 2008 Audio Examination Report that the 
inconsistencies of the puretone threshold results and the 
speech recognition scores suggest the Veteran has better 
hearing bilaterally.  Under these circumstances, a remand 
would serve no benefit to the Veteran and would in fact 
render negative evidence against his claim.  

PTSD Claim

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 Diagnostic Code 9411.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.
Total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name, will be 
rated as 100 percent disabling.  Id.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (American Psychiatric 
Association 4th ed. 1994) (DSM-IV).  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  American Psychiatric Association, DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (American Psychiatric 
Association 4th ed. 1994).

In the DSM-IV, a 41-50 rating indicates serious symptoms such 
as suicidal ideation, severe obsessional rituals, frequent 
shoplifting, or serious difficulty in social, occupational, 
or school functioning, such as no friends and unable to keep 
a job.  A 51-60 rating indicates moderate difficulty in 
social, occupational, or school functioning, such as few 
friends and conflicts with peers and co-workers, or a 
moderate level of impairment, such as flat affect, 
circumstantial speech, and occasional panic attacks.  Id.  A 
61-70 rating indicates some difficulty in social, 
occupational, or school functioning or some mild levels of 
impairment, such as depressed mood and insomnia, but 
generally functioning well and has some meaningful 
interpersonal relationships.  Id.  See also Cathell v. Brown, 
8 Vet. App. 539 (1996); Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (where the Court stated that a "GAF of 50 is 
defined as [s]erious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)").       

Since the grant of service connection, the Veteran's GAF 
score was initially a 49, then, upon completion of a C&P 
examination in April 2009, a 50, and VA Examination in August 
2009, a 44.  The Veteran's DD-214 indicates that he was a 
rifleman, and he served from May 1076 to May 1979, during 
peacetime.  The Veteran submitted a claim for service 
connection for PTSD in April 2004; he reported experiencing 
weekly nightmares related to recovering bodies of dead 
Marines after a helicopter crash on Manduro Island in the 
Philippines.  The Veteran also reported that he witnessed a 
friend and fellow servicemember drown during training.  See 
August 2006 Vet Center Intake Counseling Report, VA Vet 
Center, Yakima, Washington.  In an October 2007 rating 
decision, the RO granted service connection for PTSD and 
assigned a 50 percent disability rating, effective April 11, 
2004.  In November 2007, the Veteran requested an increased 
initial rating of his service-connected PTSD because his 
symptoms were worse than contemplated by a 50 percent 
disability rating.  The Veteran noted such symptoms as severe 
nightmares, anxiety, guilt, inability to keep a job, a speech 
impediment, verbal outbursts, and difficulties in adapting to 
stressful situations.  See Veteran's Type-Written Statement, 
received November 2007 (Notice of Disagreement).    

Evidence relevant to the severity of the Veteran's PTSD 
includes an August 2006 Vet Center Intake Counseling Report 
from the VA Vet Center in Yakima, Washington.  According to 
the report, the Veteran reported working various jobs after 
his discharge from service, including as an aluminum plant 
worker, a counselor, a deputy sheriff, and more recently as a 
counselor.  He reported being fired from his job as a deputy 
sheriff for drug use for which he was incarcerated.  He 
complained of problems sleeping, intrusive thoughts, 
avoidance, anger, social isolation, and hypervigilance.  The 
examiner noted that the Veteran had neat appearance and 
hygiene, speech was appropriate, memory function was normal, 
and judgment was impaired.  The Veteran had no delusions, no 
disorganized thinking, and no hallucinations.  The examiner 
noted homicidal ideation specifically as a result of the last 
job he was fired from; however, the Veteran indicated that 
retaliation "made no sense after [he] thought about it."  
The examiner also noted suicidal ideation specifically 
related to losing his job as a deputy sheriff.  The Veteran 
was diagnosed with PTSD, substance abuse in remission, and a 
GAF score of 49.  See August 2006 Vet Center Intake 
Counseling Report, VA Vet Center, Yakima, Washington.  

The Veteran underwent a C&P examination in September 2007 
with Dr. T.L.D. in Richland, Washington.  The Veteran 
complained of recurrent intrusive thoughts, avoidance 
symptoms, restricted range of affect, depression, and anger 
issues.  He reported a history of alcohol and substance 
abuse.  He also reported  being fired from numerous jobs 
including as a deputy sheriff and a case manager.  Upon 
mental status examination, the examiner noted that the 
Veteran was appropriately groomed with fair hygiene, and was 
cooperative and had normal speech.  There was no suicidal, 
homicidal, assaultive, delusional ideation, or 
hallucinations.  He appeared to have poor impulse control, 
and was oriented to time, person, and place.  Insight and 
judgment were noted as fair.  The examiner noted that the 
Veteran appeared able to take care of his own personal needs 
and activities of daily living.  The Veteran reported 
ineffective work and social relationships, except his 
relationship with his wife.  The diagnosis was PTSD, 
dysthymic disorder, alcohol abuse, street drug use in partial 
remission, and a GAF score of 50.  The examiner noted that 
the Veteran's "psychiatric symptoms cause occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent inability to perform occupational tasks 
although generally he functions satisfactorily with routine 
behavior, self-care, and normal conversation."  The examiner 
also noted that the Veteran "has obvious disturbances of 
motivation and mood, circumstantial and tangential 
communication, impaired impulse control with uncontrolled 
irritability, and difficulties adapting to stressful 
circumstances leading to avoidance behavior."  The examiner 
opined that the Veteran's disability is "moderate in 
severity," but also noted that the Veteran "tends to 
exaggerate symptoms greatly."  The examiner indicated that 
the Veteran's work and social relationships are adversely 
affected by his angry outbursts.  See September 2007 C&P PTSD 
Examination Report.        

From October 2008 to June 2009, the Veteran sought treatment 
for his PTSD disability at the Richland VA Outpatient Clinic.  
In a November 2008 Mental Health Consultation Note, the 
Veteran reported a history of inability to hold a job due to 
anger and depression, and a history of drug and alcohol 
abuse.  He reported no homicidal ideation but passing 
thoughts of suicide with no intent/plan.  He was diagnosed 
with PTSD and a GAF score of 42.  In a January 2009 
Psychiatric Note, he complained of nightmares and flashbacks.  
He denied suicidal and homicidal ideation and auditory and 
visual hallucinations.  He was assessed with mild PTSD.  In a 
June 2009 Psychiatric Note, he complained of anxiety, anger 
problems, flashbacks, and nightmares.  He was diagnosed with 
Chronic PTSD, and a GAF score of 69.  He denied suicidal and 
homicidal ideation and auditory and visual hallucinations.  
He was assessed mild to moderate PTSD and a GAF score of 44.  
See also July 2009 Psychiatric Note (complaints of 
nightmares, and diagnoses of mild PTSD and a GAF score of 
44).    

In April 2009, the Veteran underwent another C&P examination 
with Dr. R.D.P. in Walla Walla, Washington.  The Veteran 
reported symptoms of sleep disturbance, nightmares three 
times per week, intrusive thoughts, depression, discomfort in 
crowds, hypervigilance, past thought of suicide while in 
service, more recent suicidal thoughts but no intent, 
avoidance of crowds, and anger and irritability issues.  The 
Veteran described his occupational history including working 
as a deputy sheriff for nine years for which he was fired for 
drug use, and more recently as a non-profit case manager for 
about five years for which he was fired due to his inability 
to get along with co-workers through aggressive behavior and 
angry outbursts.  He also reported a history of alcohol and 
drug abuse in remission.  He stated that he has not been able 
to find employment since 2004.  He reported that he was 
married since 1981 and he and his wife had conflicts 
including separation.  The Veteran also reported that he 
stays at home and has no active friendships, but socializes 
with his wife and described recreational activity with her, 
including dining out, walking, and visiting her mother.  The 
examiner noted that the Veteran had a moderate level of PTSD.  
See April 2009 C&P PTSD Examination Report. 

The Veteran underwent a VA examination in August 2009  at the 
Walla Walla VAMC; the examiner reviewed the claims file and 
noted that the Veteran had psychiatric treatment on prior 
occasions and continues to receive treatment at the VA 
Outpatient Clinic in Richland, Washington.  The Veteran 
reported nightmares three times a week, intrusive memories 
daily, isolation, avoidance symptoms, and past suicidal 
thoughts with good deterrents in his wife and daughter.  He 
also reported a history of substance abuse after service.  
His occupational history included working as a counselor for 
one year, as an aluminum factory worker for one year, as a 
deputy sheriff for nine years for which he was fired for drug 
use, briefly as a hops plantation worker, and more recently 
as a non-profit case manager for five years for which he was 
fired because of his inability to get along with co-workers 
due to aggressive behavior and angry outbursts.  The Veteran 
reported being married for 28 years but the marriage 
undergoing conflict in the past including separation; he also 
reported he had one daughter.  The examiner noted that the 
Veteran is alert, cooperative, and oriented to person, place, 
and time.  His speech was normal, and eye contact was good.  
There was no impairment of thought process or communication.  
Hygiene was noted as adequate.  The Veteran denied 
hallucinations or delusions, and homicidal thoughts.  There 
was no obsessive of ritualistic behavior, no impulse control 
difficulties with frequent episodes of anger noted, and no 
evidence of memory loss or impairment.  The diagnosis was 
PTSD continuous, and a GAF score of 44. 

On review, the Board finds that the evidence of record 
indicates that the Veteran's PTSD signs and symptoms do not 
more closely approximate the criteria for a rating greater 
than 50 percent.  In this case, the Veteran experiences sleep 
disturbance, nightmares three times per week, intrusive 
thoughts, depression, discomfort in crowds, hypervigilance, 
suicidal thoughts but no intent, avoidance of crowds, 
irritability, and anger issues.  Although the Veteran is not 
currently employed and reports that he has been fired from 
his previous place of employment because of an inability to 
get along with coworkers due to behavioral problems, the 
Veteran does not have difficulty maintaining long-term 
employment.  In this regard, the evidence of record reveals 
that the Veteran has a history of long-term employment, such 
as previous employment for 9 years in law enforcement and 
more recently a position for nearly 6 years at a non-profit 
organization.  Further, he also reports that he is unable to 
secure any other employment due to his job history, including 
prior terminations, and not specifically his PTSD symptoms.  
The evidence of record  reveals no inappropriate behavior by 
the Veteran.  In fact, the Veteran has been able to maintain 
his personal hygiene and other activities of daily living.  
He has always been noted as alert and oriented.  While he has 
had difficulty adapting socially and at work, he is still 
able to maintain personal care and daily functioning.   
Further, in this regard, he maintains a close and social 
relationship with his wife whom he has maintained an 
approximately 25 year relationship, albeit with conflict in 
the past.  The Veteran's symptomatology does not reflect 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  In sum, based on all the evidence of record, 
the Board finds that an increased rating in excess of 50 
percent is not warranted.

Although the Veteran's GAF scores, during the appeal period, 
ranged from 44-50, which is indicative of serious difficulty 
in social, occupational, or school functioning, such as few 
friends and conflicts with peers and co-workers, or a serious 
level of impairment, such as suicidal ideation, severe 
obsessional rituals, and frequent shoplifting (American 
Psychiatric Association, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 46-47 (American Psychiatric Association 4th ed. 
1994), the Veteran's disability never rose to the level of 
serious (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  In fact, as reflected in the above discussed 
evidence, the Veteran's symptomatology does not reflect 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  The preponderance of the evidence is against 
the Veteran's increased rating claim for PTSD.  



Conclusion

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the Veteran's service-
connected lumbar spine disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 
§ 3.321(b)(1).  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1).  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
277 (1995). 

The Board finds that there is no evidence that the Veteran's 
service-connected bilateral hearing loss and PTSD 
disabilities have presented such an unusual or exceptional 
disability picture at any time as to require consideration of 
an extraschedular evaluation pursuant to he provisions of 38 
C.F.R. § 3.321(b).  In this case, the evidence of record does 
not indicate the Veteran is frequently hospitalized for his 
service-connected bilateral hearing loss and PTSD 
disabilities or that the disabilities caused marked 
interference with employment.  Further, the evidence fails to 
show that the disability picture created by the disabilities 
is exceptional or unusual.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.  

In addition, based upon the guidance of the Court in Hart, 
the Board has considered whether a staged rating is 
appropriate.  21 Vet. App. 505.  The Board has not found any 
variation in the Veteran's symptomatology or clinical 
findings that would warrant the assignment of any staged 
ratings in this case. 

The preponderance of the evidence is against the Veteran's 
increased rating claims for bilateral hearing loss and PTSD.  
As such, there is not an approximate balance of positive and 
negative evidence regarding the merits of the Veteran's 
claims that would give rise to a reasonable doubt in favor of 
the veteran; the benefit-of-the-doubt rule is not applicable, 
and the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).    


ORDER

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss is denied.   

Entitlement to an increased initial rating in excess of 50 
percent disabling for service-connected PTSD is denied.


REMAND

The U.S. Court of Appeals for Veterans Claims recently held 
that a request for TDIU is not a separate claim for benefits, 
but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of 
the initial adjudication of a claim or, if a disability upon 
which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  If the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether a 
total rating based on individual unemployability as a result 
of that disability is warranted.  Id at 455.  

The record reflects that the Veteran has submitted evidence 
regarding unemployability in a March 2010 Board Hearing 
Transcript, in which the Veteran indicates that his service-
connected PTSD and bilateral hearing loss disabilities effect 
his employment because he is unable to understand people 
speaking to him and has trouble with co-workers due to his 
PTSD symptoms.  However, review of the record reveals no 
medical evidence indicating that his service-connected 
disabilities have significant effects on his occupation.  The 
Board notes that the Veteran has a separate claim pending for 
TDIU (see December 2008 Rating Decision; January 2008 Notice 
of Disagreement, December 2009 SOC); however, since 
entitlement to a TDIU has not yet been granted by the RO, the 
Court is clear that in an increased rating claim, TDIU will 
be considered part and parcel of the claim for benefits for 
the underlying disability when such claim is raised by the 
record.  See id.  As such, the Rice case must be considered 
in readjudicating the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to develop 
the Veteran's claim for TDIU, such as 
obtaining the Veteran's current VA 
clinical records beginning November 
2009.  Ask the Veteran if he has 
received non-VA treatment for any 
service-connected disability.

2.  Afford the Veteran VA examinations 
as necessary to determine impairment of 
employability due to each service-
connected disability.  

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim for TDIU 
must be readjudicated.  If the claim 
remains denied, a Supplemental 
Statement of the Case must be provided 
to the Veteran and his representative, 
and after the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the 
outcome of this case.  The appellant need take no action 
until so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



			
        MICHAEL A. HERMAN               		    MICHAEL 
MARTIN
       Acting Veterans Law Judge                          
Acting Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


